Fourth Court of Appeals
                                San Antonio, Texas
                                    December 28, 2020

                                   No. 04-20-00416-CV

                      IN THE INTEREST OF C.C.E., Jr., A Child,


                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-00379
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       On December 22, 2020, appellant filed an unopposed motion requesting permission to
amend her brief that she filed on November 13, 2020. After consideration,
we GRANT appellant’s motion and ORDER appellant to file her amended brief by December
31, 2020. Appellee’s brief is due thirty days after appellant’s amended brief is filed.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court